 1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     Daniel P. Struck, Bar #012377
 2   Nicholas D. Acedo, Bar #021644
     Jacob B. Lee, Bar #030371
 3   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 4   Telephone: (480) 420-1600
     dstruck@strucklove.com
 5   nacedo@strucklove.com
     jlee@strucklove.com
 6
     Attorneys for Defendant Pima County
 7
 8                             UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF ARIZONA
10   Louis Taylor,                                        No. CV-15-00152-TUC-RM
11                                           Plaintiff,    DEFENDANTS’ SETTLEMENT
                                                               STATUS REPORT
12                   v.
13   County of Pima, et al.,
14                                       Defendants.
15
16          The Court ordered the parties to file “a brief Joint Settlement Status Report” on or
17   before February 5, 2021. (Dkt. 113 at 4, emphasis added.) Despite that directive, Plaintiffs
18   have insisted on filing their own Status Report. Defendants reluctantly submit this separate
19   Status Report to satisfy their court-ordered obligation. 1
20          The parties are not engaged in settlement discussions. Defendants maintain that a
21   mediation will not be fruitful considering the parties’ divergent views on liability and
22   damages.
23
24
25
            1
26            Dkt. 65 at 5 simply requires the parties to prepare a report that includes a proposed
     deadline for filing settlement status reports. Dkt. 113 at 4 (the Court’s Scheduling Order)
27   requires that report to be “Joint,” and Dkt. 158 at 2 merely confirmed that the “settlement
     status report” remains due on or before February 5. If the Court prefers separate settlement
28   status reports, Defendants respectfully request clarification.
 1   DATED this 5th day of February, 2021.
 2                                    STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                    By      /s/ Nicholas D. Acedo
 5                                         Daniel P. Struck
                                           Nicholas D. Acedo
 6                                         Jacob B. Lee
                                           3100 West Ray Road, Suite 300
 7                                         Chandler, Arizona 85226

 8                                         Attorneys for Defendant Pima County

 9
                                      MICHAEL G. RANKIN,
10                                    City Attorney

11
12                                    By      /s/ Nicholas D. Acedo (with authority)
                                           Michelle R. Saavedra
13                                         Dennis P. McLaughlin
                                           Principal Assistant City Attorney
14                                         PO Box 27210
                                           Tucson, Arizona 85726-7210
15
                                           Attorneys for Defendant City of Tucson
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on February 5, 2021, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   John P. Leader             john@leaderlawaz.com
     Peter T. Limperis          plimperis@mpfmlaw.com
 5   Stanley G. Feldman         sfeldman@mpfmlaw.com
     Timothy P. Stackhouse      tstackhouse@hmpmlaw.com
 6   Michelle R. Saavedra       michelle.saavedra@tucsonaz.gov
     Dennis P. McLaughlin       Dennis.McLaughlin@tucsonaz.gov
 7
           I hereby certify that on this same date, I served the attached document by U.S. Mail,
 8   postage prepaid, on the following, who is not a registered participant of the CM/ECF
     System:
 9
           N/A
10
                                              /s/ Nicholas D. Acedo
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
